 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    FIRST MERCURY INSURANCE                                  Case No. 2:18-cv-01920-JAD-PAL
      COMPANY,
 8                                                                           ORDER
                                              Plaintiff,
 9            v.                                                  (Mot WD Atty – ECF No. 22)
10    CIRCLE S DEVELOPMENT
      CORPORATION, et al.,
11
                                          Defendants.
12

13          This matter is before the court on attorney Edgar Carranza’s Amended Motion to Withdraw
14   as Counsel of Record for Defendant Circle S Development Corporation (ECF No. 22). The motion
15   represents that after careful discussion of the status of litigation, defendant Circle S Development
16   Corporation (“Circle S”) and counsel have mutually come to the agreement to part ways. Edgar
17   Carranza and Jacquelyn Franko of Backus, Carranza & Burden therefore seek leave to withdraw
18   as counsel of record. The discovery cutoff is April 5, 2019. Counsel avers that a copy of the
19   motion was being sent to Circle S Development at its last known address which has been provided.
20          A corporation cannot appear except through counsel. See Rowland v. California Men’s
21   Colony, 506 U.S. 194, 201-02 (1993); Reading Int’l, Inc. v. Malulani Grp., Ltd., 814 F.3d 10496,
22   1053 (th Cir. 2016). The Ninth Circuit has held that default judgment is an appropriate sanction
23   for a corporation’s failure to retain counsel for the duration of the litigation. United States v. High
24   Country Broadcasting, 3 F.3d 1244, 1245 (9th Cir. 1993)
25          Having reviewed and considered the matter, and for good cause shown,
26          IT IS ORDERED that:
27          1. The Motion to Withdraw (ECF No. 22) is GRANTED.
28
                                                           1
 1   2. Defendant Circle S Development Corporation shall have until March 6, 2019 in which

 2      to retain substitute counsel who shall make an appearance in accordance with the

 3      requirements of the Local Rules of Practice.

 4   3. Defendant Circle S Development Corporation’s failure to timely comply with this order

 5      by obtaining substitute counsel may result in the imposition of sanctions, which may

 6      include a recommendation to the district judge that default judgment against it.

 7   4. The Clerk of the Court shall serve defendant with a copy of this order at its last known

 8      address:

 9      Gregory Loyd Munoz
        Circle S Development Corporation
10      6575 Arville Street, Suite B
        Las Vegas, Nevada 89118
11

12   DATED this 5th day of February 2019.
13

14
                                                  PEGGY A. LEEN
15                                                UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
